DETAILED ACTION
Disposition of Claims
Claims 1-12 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210077616A1, Published 03/18/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/463,176, filed on 05/22/2019.  Acknowledgment  filed on 11/24/2017, in parent application 16/463,176.
It should be noted that, for applications examined under AIA , the foreign priority date is the effective filing date of the claimed invention if: 1) the foreign application supports the claimed invention under 112(a), and 2) the applicant has perfected the right of priority by providing I) a certified copy of the priority application, and II) a translation of the priority application (if not in English). Since the priority applications are not in English, and a translation has not been provided for either document, the effective filing date of this application is that of the PCT filing, which is 11/24/2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  While the Notice of Allowance filed 08/26/2020 in the parent application indicates a translated copy of the foreign priority document(s) was received, said documents do not appear to be present in the file wrappers of either the parent application or the instant application.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/463,176, filed 05/22/2019, appears to claim only subject matter directed to an invention that is dependent and identical to that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application does not constitute a divisional application as noted by Applicant, but appears to be a continuation (CON) application. Attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Specification
The disclosure is objected to because of the following informalities: as noted supra, the instant application appears to be a continuation (CON) of the parent 16/463,176 application, not a divisional (DIV) as noted in paragraph 1, page 1 of the specification.  
Appropriate correction is required.


Claim Objections
Claims 5, 6, 8 and 11 objected to because of the following informalities:  “a content” should be “the content”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 dependent claims 2-7 and 9-12 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	It is unclear if the recited element within parentheses (See e.g. "(gE)" in line 2 and “(adjuvant)” in line 3) is a required element of the claim.  It is suggested that the Applicant amend the claim to either remove the parentheses or amend the claims to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.  Claim 4 (e.g. “(adjuvant)” in line 2 and “(detergent)” in line 4; NB:  “(TLR)” is acceptable as it is the abbreviation of what immediately precedes it, which is “toll-like receptor”), claim 6 (e.g. “(gE)” in line 2); claim 8 (e.g. “(gE)” in lines 2 and 4); claim 10 (e.g. “(gE)” in line 2); and claim 11 (e.g. “(gE)” in line 2) are also rejected for similar reasons as to having elements recited within the parentheses wherein it is unclear if said element is a required portion of the claim.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 1 and 8 are rejected on the grounds of being indefinite.  Claims 2-7 and 9-12 are also rejected since they depend from claim 1 or 8, but do not remedy these deficiencies of claim 1 or 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanon et. al. (US20110104260A1, Pub. 05/05/2011; CITED ART OF RECORD; hereafter “Hanon”) as evidenced by Davison et. al. (Davison AJ, et. al.  Envelope glycoprotein E [Human alphaherpesvirus 3].  NCBI Reference Sequence: NP_040190.1.  Updated 08/13/2018; First posted 08/01/2000.; hereafter “Davison”.)
The claims are interpreted as being drawn to the following:
Claim 1 is drawn to a vaccine composition for preventing or treating varicella or herpes zoster disease comprising a glycoprotein E (gE) of Varicella zoster virus comprising an amino acid sequence of SEQ ID NO:1 and an immune enhancer.
Further limitations on the vaccine composition according to claim 1 are wherein the immune enhancer comprises an aluminum salt (claim 2); wherein the aluminum salt is aluminum hydroxide or aluminum phosphate (claim 3); further comprising at least one immune enhancer selected from the group consisting of calcium phosphate hydroxide, an mineral oil, squalene, an agonist of a toll-like receptor (TLR), a surfactant, liposome, saponin and cytokine (claim 4); and wherein the content of aluminum in the composition is 0.2 to 5 mg (claim 5); and wherein the content of gE in the composition is 5 to 25 μg (claim 6).
Claim 7 is drawn to a method for preventing or treating varicella or herpes zoster disease comprising administering the vaccine composition according to claim 1 to a subject.

wherein a content ratio of gE to an aluminum cation (Al3+) in the composition is 9:1000 to 22:1000 (weight ratio).
Further limitations on the vaccine composition according to claim 8 are wherein the aluminum salt is aluminum hydroxide or aluminum phosphate (claim 9); wherein the gE comprises an amino acid sequence of SEQ ID NO:1 (claim 10); and wherein the content of gE in the composition is 5 to 25 μg (claim 11).
Claim 12 is drawn to a method for preventing or treating varicella or herpes zoster disease comprising administering the vaccine composition according to claim 8 to a subject.
The Prior Art
Hanon teaches vaccines against varicella zoster virus (VZV) which comprise glycoprotein E (gE) or immunogenic fragments thereof, along with TH-1 adjuvants such as QS21, cholesterol, and 3D-MPL (entire document; see abstract).  As evidenced by Davison, at least one version of VZV gE comprises a sequence with 100% identity to SEQ ID NO:1 of the instant claims (see attached ABSS search results; instant claims 1, 4.) Hanon further teaches the use of said compositions to treat, prevent, or ameliorate symptoms from VZV-related diseases and disorders, such as shingles and post-herpetic neuralgia (abstract; instant claim 7).  Hanon teaches the dose of gE in the composition will be between 1-1000 ug of protein, especially 25-100 ug in the instance of using gE (¶[0075]; instant claim 6).    
For at least these reasons, Hanon teaches the limitations of instant claims 1, 4, and 6-7, and anticipates the instant invention.

Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dendouga et. al. (Dendouga N, et. al. Vaccine. 2012 Apr 26;30(20):3126-35. Epub 2012 Feb 10; CITED ART OF RECORD; hereafter “Dendouga”) as evidenced by Davison et. al. (supra).  
The Prior Art
Dendouga teaches different vaccine formulations of VZV gE with different adjuvants, including aluminum salts or AS01 or AS02, and delivery of said compositions to mice (entire document; see instant claims 1-2, 4, 7.) Dendouga teaches delivery of 5 ug of VZV gE in the composition (Sect. 2.3. at p. 3127; instant claim 6).  The aluminum utilized in the composition was aluminum hydroxide (or “Alum”; p. 3127, left col., ¶3; instant claim 3).  
For at least these reasons, Dendouga teaches the limitations of instant claims 1-4 and 6-7, and anticipates the instant invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over and in further view of Dendouga as applied to claims 1-4 and 6-7 above and Hanon as applied to claims 1, 4, and 6-7 above, and as further evidenced by Davison (supra).  
The Prior Art
The teachings of Dendouga and Hanon as evidenced by Davison have been set forth supra.  While both teach the use of VZV gE in vaccine compositions with adjuvants, especially aluminum-based adjuvants, Dendouga appears to teach that other adjuvants have better efficacy in mice in the vaccine compositions.  However, Dendouga still teaches that the alum-based gE vaccine provides a robust response, and provides motivation to try the combination of MPL and alum (also known as AS04) adjuvants to determine their effect on host immune response (p. 3133, ¶ bridging cols.)  Given the teachings of Dendouga and Hanon, one of skill in the art would be motivated to determine if different aluminum-based adjuvants, especially those in combination with MPL, might be useful in VZV gE vaccine compositions.  One of skill in the art would know how to optimize the concentration of aluminum and gE in a dose, and the general dosing ranges for such adjuvants and antigens are known in the art.  Therefore, arriving at the limitations of instant claims 5 and 8-12 would be obvious modifications and optimizations to those of skill in the art, given the teachings of Dendouga and Hanon, and through routine experimentation, one of skill in the art would easily arrive at these compositions and concentrations of components.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Dendouga and Hanon in order to investigate other adjuvants, including other alum-based adjuvants in composition with MPL.  One would have been motivated to do so, given the suggestion by Dendouga that while alum might not have provided as robust of a response as the AS01 adjuvant, the AS04 adjuvant which includes alum and MPL might be worth testing to determine the prima facie obvious to one of ordinary skill in the art at the time the invention was made.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,940,198 in view of Reed et. al. (US20100310602A1, Pub. 12/09/2010; hereafter “Reed”.)  The adjuvant composition in instant claim 1 of ’393 appears to be MPL (See e.g. Abstract and claim 1 of Reed) or a derivative thereof, which is a TLR agonist known in the art as evidenced by Reed.  Both the instant application and ‘393 applications are drawn to varicella zoster virus (VZV, also known as human herpesvirus 3 (HHV3), which is the causative agent of herpes zoster, chickenpox, or shingles) compositions comprising glycoprotein E (gE or ORF68) and an adjuvant, specifically adjuvants which are TLR agonists.  Using MPL or a derivative thereof would be obvious to one of skill in the art in light of the teachings of Reed, thus rendering the instant application and the ‘393 application obvious variants over one another.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,874,734. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to vaccine compositions for preventing or treating varicella or herpes zoster comprising glycoprotein E (gE) of Varicella zoster virus (VZV) having an amino acid sequence set forth in SEQ ID NO: 1 and an adjuvant.  While the ‘734 patent specifies the adjuvant must have an aluminum salt as an active ingredient and a specific ratio of aluminum to gE, this is an obvious species of the broadly claimed instant invention, especially since these differences are provided for in dependent claims of the instantly claimed invention.  Both sets of claims are also drawn towards methods of delivery of the composition to treat or prevent VZV in a subject.  Therefore, it is the opinion of the Office that the ‘734 claims and the instant claims are obvious variants of one another.

s 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-18 of copending Application No. 17/057,378 in view of Hasan et. al. (Hasan UA, et. al. Vaccine. 2002 Jan 31;20(9-10):1308-15.; hereafter “Hasan”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to vaccine compositions for preventing or treating varicella or herpes zoster comprising glycoprotein E (gE) of Varicella zoster virus (VZV) having an amino acid sequence set forth in SEQ ID NO: 1 and an adjuvant.  While the ‘378 application specifies the gE is truncated at specific amino acids, this is an obvious variation of the gE within the composition of the instant claims, as it was common to remove the transmembrane domain from glycoproteins, especially for use in subunit vaccines.  This truncation is further rendered obvious by the teachings of Hasan, which teaches the removal of the transmembrane portion of VZV gE corresponding to the C-terminus starting at about aa544 (Sect. 2.1, pp. 1308-9).  Therefore, truncations of VZV gE were well-known in the art, especially in vaccine compositions, and the specific truncations of the ‘378 application were known to a skilled artisan as evidenced by Hasan.  Both sets of claims are also drawn towards methods of delivery of the gE composition to treat or prevent VZV in a subject.  The use of vectors to encode such proteins is well-known to a skilled artisan, as evidenced by Hasan, and the use of the vector to directly deliver the gE antigen would also be an obvious variation on the compositions and methods of the instant claims.  Therefore, it is the opinion of the Office that the ‘378 claims and the instant claims are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowed.
The following prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure.
Fochesato M, et. al. Hum Vaccin Immunother. 2016 Aug 2;12(8):2092-2095. Epub 2016 Mar 2.  Teaches analysis of different adjuvant systems used with VZV gE subunit vaccines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648